Citation Nr: 1802612	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-44 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee degenerative joint disease with osteoarthritis, rated as 10 percent disabling prior to April 5, 2011.

2.  Entitlement to a separate evaluation for painful motion of the right knee prior to April 5, 2011.

3.  Entitlement to an increased evaluation for total right knee arthroplasty, rated as 30 percent disabling from June 1, 2012.

4.  Entitlement to service connection for a left knee condition, to include as secondary to right knee degenerative joint disease with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1963 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims currently rests with the Little Rock, Arkansas, RO.

In a January 2010 rating decision, the Veteran's right knee condition was service connected for degenerative joint disease (DJD) and assigned a 10 percent evaluation effective June 5, 2009, the date the RO received the Veteran's claim.  On April 5, 2011, the Veteran underwent a total knee arthroplasty (TKA) on his right and left knees, for which he was awarded a temporary 100 percent evaluation from April 5, 2011 to June 1, 2012.  Since June 1, 2012, his status post total right knee arthroplasty has been rated as 30 percent disabling 

The Board noted that in his November 2010 VA Form 9, the Veteran indicated that his right and left knee conditions were aggravating a left hip condition, which was denied service connection in the January 2010 rating decision.  In a January 2011 Statement in Support of Claim, the Veteran stated that he was not pursuing a claim for his left hip condition.  As such, the issue of service connection for a left hip condition is not on appeal.

The Veteran withdrew his request for a hearing in correspondence dated March 2015.  As such, this matter is properly before the undersigned.

The issue of service connection for left knee degenerative joint disease (DJD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 5, 2011, the Veteran's right knee DJD with osteoarthritis manifested by residuals of a meniscectomy. 

2.  Prior to April 5, 2011, the Veteran's right knee DJD with osteoarthritis was manifested by painful motion and flare-ups.

3.  The Veteran's TKA of the right knee has been manifested by a full range of motion and minimal residuals, including pain, and flare-ups, since June 1, 2012.


CONCLUSION OF LAW

1.  Prior to April 5, 2011, the criteria for a rating in excess of 10 percent for the Veteran's right knee DJD with osteoarthritis were not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5259 (2017).

2.  Prior to April 5 2011, the criteria for a separate 10 percent rating for painful motion of the right knee was met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2017).

3.  The criteria for a disability rating in excess of 30 percent for TKA of the right knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5010-5055 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  38 C.F.R. § 4.27 (2017).  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.

I. Degenerative Joint Disease with Osteoarthritis Prior to April 5, 2011

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's right knee DJD with osteoarthritis was rated under Diagnostic Codes 5010-5259 as 10 percent disabling prior to April 5, 2011.  These Diagnostic Codes pertain to arthritis and the removal of or symptomatic semilunar cartilage.  The record establishes that the Veteran underwent a meniscectomy in 1964 and subsequently experienced osteoarthritis.

A 10 percent evaluation is the maximum schedular evaluation warranted under Diagnostic Code 5259.  However, Diagnostic Code 5010 directs that traumatic arthritis should be rated as degenerative arthritis under Diagnostic Code 5003.  That Code, in turn, instructs that ratings should be based on limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  38 C.F.R. § 4.71a (2017).

Limitation of motion of the knees is rated under Diagnostic Codes 5260, and 5261.  
Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R.          § 4.71a, Diagnostic Code 5261.

Additionally, a knee disability may simultaneously be rated under Diagnostic Code 5257.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for a slight impairment, 20 percent disability rating for a moderate impairment, and 30 percent disability rating for a severe impairment.  Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).
In cases involving the knee, such as the immediate appeal, the Board also considers whether one or more separate evaluations may be warranted for instability in addition to limitation of extension and limitation of flexion.  See VAOPGCPREC 23-97 (1997); (interpreting that arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98 (1998); (interpreting that if a veteran has a disability rating under Diagnostic Codes 5257 for instability of the knee, and there is X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (2004) ((interpreting that separate ratings may be granted based on compensable limitation of flexion (Diagnostic Code 5260) and compensable limitation of extension (Diagnostic Code 5261) of the same knee joint)).

The Veteran is seeking a higher initial rating for his service-connected DJD with osteoarthritis, rated as 10 percent disabling prior to April 5, 2011.  He filed a claim for an increased initial evaluation in June 2009.  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating.

In an August 2008 VA treatment note, the Veteran reported bilateral knee joint pain.  Upon examination, the Veteran's knees had normal range of motion and no inflammation.  He was assessed with bilateral knee osteoarthritis.

Upon physical examination in a September 2008 orthopedic consultation, there was a mild effusion of the right knee joint and a mild varus deformity on the right knee.  Range of motion testing revealed flexion to 120 degrees and extension to 10 degrees.  The clinician noted palpable tenderness in the joint lines and in the patellofemoral joint area.  X-rays revealed severe osteoarthritis with bone-on-bone in the medial compartment.

A VA imaging study from April 2009 revealed DJD of the right knee.

The Veteran was seen for knee pain in a May 2009 orthopedic consultation.  He reported taking Advil and occasionally hydrocodone for the pain.  He reported wearing specialized shoes to decrease the impact, and at times using a cane.  X-rays showed complete loss of the medial joint space on the right knee with periarticular osteophytes, calcification of the meniscus laterally, and patellofemoral degenerative changes.  There was also a varus deformity on the right knee.  On physical examination, the Veteran was shown to have a slow, antalgic gait.  His knees were not warm or hot.  His knee was neurovascularly intact bilaterally.  He had surgical scars consistent with a history of prior surgeries.  The Veteran had a small palpable joint effusion on the right knee.  Range of motion testing revealed flexion greater than 100 degrees and extension to 0 degrees.  The Veteran reported pain on motion and palpable crepitus.  The knee was stable to stress, although the Veteran reported medial pain with stressing of the knee.  The clinician noted an impression of osteoarthritis.

In a November 2009 statement, the Veteran's mother stated that the Veteran experiences a great deal of pain on a daily basis and much difficulty walking.  She also stated that his employment in the roofing industry was impacted by his condition in that he could only climb ladders onto roofs with great difficulty.

The Veteran underwent a VA examination in December 2009 in which he reported a weak and stiff right knee joint.  He noted swelling in his knees, but no heat, redness, giving way, or locking up.  He did note, however, that all of the joints become fatigued.  The Veteran reported flare-ups of the knee three to four times per week that typically last for a day.  Flare-ups are usually precipitated by any type of activity that requires weight bearing.  He reported that he did not use a crutch, brace, cane, or corrective shoes.  He denied episodes of dislocation or recurrent subluxation.  Upon examination, the right knee was noted to have a mild effusion and palpable osteophytes along the medial joint line.  The knee was stable to varus and valgus force.  Range of motion testing revealed flexion to 130 degrees, with pain beginning at 120 degrees, and extension to 0 degrees.  The Veteran was noted to have a moderate genu varum deformity on the right knee.  There was also a large amount of crepitus present during range of motion.  With repetition of range of motion, there was no change in function noted.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  There was no subluxation or instability. As a result of this examination, the Veteran was awarded service connection for DJD and assigned a 10 percent rating.

After review of the pertinent evidence of record, the Board finds the most probative evidence shows that during the period prior to April 5, 2011, the Veteran's right knee DJD with osteoarthritis was not more than 10 percent disabling.  Specifically, symptoms were productive of subjective complaints of pain with objective evidence of noncompensable limitation of motion and osteoarthritis established by X-ray findings.

Separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261.  VAOPGCREC 9-2004 (2004).  With regard to Diagnostic Code 5260, prior to April 5, 2011, the testing of the Veteran's range of motion prior to April 5, 2011, never found the Veteran's flexion to be less than 120 degrees, so his flexion is not more accurately described as limited to 45 degrees, the threshold for a compensable rating under Diagnostic Code 5260.  With regard to Diagnostic Code 5261, prior to April 5, 2011, however, one orthopedic consultation in September 2008 found the Veteran's extension to be limited to 10 degrees, all other range of motion testing found normal extension to 0 degrees.  Considering the Veteran's pain on movement, as well as the examination where extension was limited to 10 degrees, the Veteran is entitled to a compensable disability rating under Diagnostic Code 5261. 

A claimant who has arthritis as shown by X-ray and instability of the knee may be rated separately under Diagnostic Codes 5003.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, the Veteran alleged, and medical evidence confirms, painful motion of the right knee joint.  He reported difficulty walking and climbing a ladder, and range of motion testing caused the Veteran pain.  Thus, the Veteran is entitled to a separated 10 percent evaluation for painful motion of the right knee joint, however, as the Veteran's limitation of motion is found to be compensable under Diagnostic Code 5261, then an additional rating under Diagnostic Code 5003 is not allowed.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

 It is clear from the Veteran's competent, credible descriptions of his symptoms that there was slight limited motion and painful motion prior to April 5, 2011.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran had functional loss in his right knee due to his disability such that a higher rating is more closely approximated.  His VA medical records note that the Veteran's pain caused some functional impairment such as painful motion.  The Veteran reported that his knee is worse with prolonged standing and walking, and VA examinations noted the Veteran's right knee was additionally limited daily pain and crepitus.  However, even when considering these factors, the criteria for a separate compensable rating for limitation of flexion or extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's right knee condition.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. at 204-07.  However, there is no evidence of record to suggest that the Veteran experienced subluxation or lateral instability in his right knee prior to April 5, 2011.  Thus, a separate rating under Diagnostic Code 5257 must be denied.

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a.  The Veteran continuously reported joint pain prior to April 5, 2011, and joint effusion was noted in September 2008, May 2009, and December 2009.  However, the medical evidence of records fails to show a documented history of locking prior to April 5, 2011.  The Board affords higher probative value to the medical evidence of record than the Veteran's lay statements, and as such, finds a separate evaluation under Diagnostic Code 5258 unwarranted.

As for other potentially applicable Diagnostic Codes, the Veteran did not have ankylosis, malunion of the tibia or fibula, or genu recurvatum prior to April 5, 2011.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

For these reasons, an initial disability rating in excess of 10 percent for right knee DJD with osteoarthritis under Diagnostic Code 5010-5259 is denied because 10 percent is the maximum rating under that Diagnostic Code.  However, a separate 10 percent disability rating under Diagnostic Code 5003-5261 for limitation of extension of theright  knee is granted.  The right knee is not entitled to a higher separate rating that that herein granted because the overall disability picture for the right knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.71a. (2017).  

Finally, a total disability rating based on individual unemployability (TDIU) is not raised because the evidence does not show that his right knee disability made him unemployable prior to April 5, 2011.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the more probative evidence is against the Veteran's claim for a higher rating than that herein assigned, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

II. Status Post Total Knee Arthroplasty from June 1, 2012

The Veteran underwent bilateral TKA in April 2011.  In its September 2011 rating decision, the AOJ granted a 30 percent initial rating under Diagnostic Code 5010-5055, for TKA of the right knee, effective June 1, 2012.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis under Diagnostic Code 5003 is rated as 10 percent disabling with X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, and 20 percent disabling with X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5055, for prosthetic implants, knee replacement, a 30 percent rating is warranted as a minimal rating for prosthetic replacement of the knee joint; or, for intermediate degrees of residual weakness, pain or limitation of motion, rating is to be analogous to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for one year following implantation of prosthesis.

In a May 2014 statement, the Veteran reported daily bilateral knee pain.  He stated that his right knee "will start jumping and tighten" when he is seated, and that his reflex action of tightening the knee muscles causes more pain.  He further stated that his right knee "will trick or suddenly buckle" when standing or walking.  He stated that prior to his operation, he was "bow legged," but now his "knees touch all the time" which has caused him increased pain.  The Veteran reported that upon standing up, both knees are painful and he limps severely.

The Veteran underwent a VA examination on his right knee in June 2014 in which he complained of difficulty with walking and standing for long periods of time.  He reported locking of the right knee when at rest, and knee pain with weight-bearing activities.  The Veteran stated that he treats the pain with Advil with good results.  He reported daily pain, but still is able to work in the yard raking, shoveling, and mowing with a riding mower.  The Veteran reports several flare-ups over the past year which are precipitated by playing golf.  Examination revealed full range of motion, with flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of painful motion, or additional loss of motion after repetitive testing.  The examiner noted no tenderness or pain on palpation.  Stability testing was normal, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted a meniscectomy of the right knee in 1964, and the examiner reported frequent episodes of locking, joint pain, and joint effusion associated with his meniscus.  The Veteran stated he did not use any assistive devices.  After this examination, the Veteran's 30 percent rating was continued.  

The Veteran underwent another VA examination in March 2017 during which he reported popping and constant soreness.  His symptoms were exacerbated with standing or walking.  The Veteran denied use of any assistive device.  Examination revealed full range of motion, with flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of painful motion or additional loss of motion after repetitive testing.  There was no evidence of pain on passive motion, and no pain with non-weight-bearing movement.  The examiner noted no pain, weakness, fatigability, or incapacitating episodes.  Stability testing was normal.  There was objective evidence of crepitus.  The examiner reported the Veteran's gait to be upright, unassisted, and non-antalgic.  The Veteran stated that he is able to exercise and play golf twice a week.  After this examination, the Veteran's 30 percent rating was continued. 

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 30 percent for the Veteran's TKA of the right knee is not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5010-5055.  Neither the June 2014 or March 2017 VA examiner noted any residuals of TKA of the right knee amounting to severe painful motion or weakness.  The Board observes that the Veteran has reported on several occasions that his right knee is still painful daily and locks occasionally, but objective evidence indicates that the knee replacement is still in good condition.  He stated that he experiences pain with prolonged standing and walking, but he is still able to exercise, play golf, and perform chores.  The examinations indicate no muscle weakness, spasms, or fatigability.  The Board acknowledges that the Veteran suffers from flare-ups in his right knee, but notes that he stated that the pain did not result in additional functional loss.  These findings do not equate to severe painful motions or weakness. 

Further, at both of his VA examinations since June 1, 2012, the Veteran had stability tests within normal limits, normal range of motion throughout the knee, and while he experienced pain on motion, he did not have additional limitation of motion on repetition.  In addition, the Board finds that the evidence of record shows that the Veteran does not suffer from ankylosis of the right knee, does not have limitation of extension to five degrees or more, and does not have an impairment of the tibia and fibula of nonunion, with loose motion, which would require a brace. See 38 C.F.R. §§ 4.17a, Diagnostic Codes 5256, 5261, 5262.

Therefore, the Board finds an initial rating higher than 30 percent is not warranted under the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5055.

Consideration has been given to an increased evaluation for the Veteran's TKA of the right knee under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  Under rating criteria pertaining to limitation of motion of the knee, the Board may combine rating criteria for Diagnostic Codes 5257, 5260, and 5261.  As stated above, limitation of flexion under Diagnostic Code 5060 is rated 10 percent disabling if flexion is limited to 45 degrees, 20 percent disabling if flexion is limited to 30 degrees, and 30 percent disabling if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R.    § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 5257, a 10 percent disability rating is warranted if there is slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating is warranted if there is moderate recurrent subluxation or lateral instability of the knee, and a 30 percent disability rating is warranted if there is a severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Here, the Veteran has a full range of motion of flexion of 140 degrees and extension of 0 degrees.  Further, none of the VA examinations or private treatment records demonstrate recurrent subluxation or lateral instability of the right knee.  Therefore, the Board finds that a combined disability rating of Diagnostic Codes 5257, 5260, and 5261, in excess of 30 percent, is not warranted.  38 C.F.R. § 4.71a.

Further, the Board notes Diagnostic Codes 5258 for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joints; 5259 for removal of the semilunar cartilage; and 5263 for genu recurvatum, are not applicable in this case.  While the Board notes the Veteran has complained of episodes of locking, pain, and effusion of the joints associated with a 1964 meniscectomy, the regulation does not allow for a separate compensable rating under Diagnostic Codes 5258, 5259, or 5263 after a TKA.  Therefore, the Board will not address those Diagnostic Codes at this time.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5258, 5259, 5263.

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his service-connected TKA of the right knee.  Although the Board does not doubt the sincerity of the Veteran's belief that his condition is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences.  However, even with consideration of those problems, a rating higher than the one already assigned is not warranted under the relevant criteria.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for the Veteran's TKA of the right knee from June 1, 2012, must be denied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5055.  

Finally, a TDIU is not raised because the evidence does not show that his right knee TKA has made him unemployable.  Rice, 22 Vet. App. 447.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Because, however, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

1.  An increased evaluation, in excess of 10 percent, for right knee degenerative joint disease with osteoarthritis and residuals of a meniscectomy,  prior to April 5, 2011, is denied.

2.  A separate 10 percent rating for limitation of extension of the right knee, prior to April 5, 2011, is granted.

3.  An increased evaluation for total right knee arthroplasty, rated as 30 percent disabling from June 1, 2012, is denied.



REMAND

The Veteran has alleged that he has a left knee condition that is etiologically related to his service-connected right knee DJD with osteoarthritis.  In a November 2009 statement, the Veteran reported that after years of favoring his left knee over his right, his left knee began to "give out" as a result of "over use."  He indicated that he would injure his left leg while performing simple acts such as twisting.  He also stated that his left knee occasionally locked while he was seated.

The Veteran underwent a VA examination in December 2009 during which he was diagnosed with DJD.  The Veteran stated that he had surgery on his left knee in the 1970s.  The Veteran attempted to obtain copies of this surgical report, but was unsuccessful, and thus evidence of this surgery is not currently of record.  The examiner did note, however, that a 2008 X-ray report documents the previous cruciate ligament surgery to the left knee.

The Veteran did not complain of any left knee condition on his 1967 discharge examination, and there is no evidence of left knee treatment until May 2003, when the Veteran reported to his VA primary care provider that an outside orthopedist had recommended knee surgery.  In 2004, he was diagnosed with osteoarthritis of the left knee and a torn lateral medial meniscus with tricompartment articular cartilage loss.

The December 2009 examiner found that due to the lack of medical evidence relating the Veteran's left knee DJD to service, the Veteran's left knee condition is less likely as not due to his right knee DJD with osteoarthritis.  However, the examiner continued, "It is possible, if more information became available regarding the left knee condition including the progression of left knee complaints between the Veteran's discharge date and the reported history of knee surgery in the 1970s the examiner's opinion may change."

The Board finds that the opinion for the Veteran's left knee condition to be inadequate.  The Board has reached this conclusion because the examiner did not provide a thoughtful and thorough analysis as to the nature and etiology of the Veteran's left knee condition.  Specifically, the examiner relied on the absence of medical records to deny the Veteran's claim.  The Court of Appeals for Veterans Claims (Court) stated when addressing the adequacy of a VA opinion that, "the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the [Veteran's] current disability and his military service."  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A left knee disability is manifested by symptoms that the Veteran is competent to report, such as pain, stiffness, weakness, and locking.  The Veteran's reports provide competent and credible evidence of a left knee disability that has gradually worsened since his discharge from service.  The December 2009 examiner also did not provide an adequate opinion as to whether the left knee DJD identified after service is related to the Veteran's service-connected right knee DJD, or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Id. (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the December 2009 VA opinion, with regard to the Veteran's claim for right knee DJD, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) see also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently diagnosed left knee DJD with osteoarthritis is necessary.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his currently diagnosed left knee condition.  The examiner should review the claims folder and note such review in the examination report.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition shown on current examination had its clinical onset during or is otherwise related to the Veteran's military service.  If the disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate why that is so.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee condition is proximately due to, the result of, or aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected right knee DJD.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


